Exhibit 10.3




PARTIAL ASSIGNMENT OF INTEREST IN OIL AND GAS LEASES




State:

Kentucky

County:

Lawrence

Assignor:

App Energy, LLC

104 West Front St.

Monroe, MI  48161




Assignee:

Daybreak Oil and Gas, Inc.

601 West Main Avenue

Suite 1017

Spokane, WA  99201




Effective Date:

August 28, 2013




For adequate consideration, Assignor, named above, assigns, sells, and conveys
to Assignee, named above, a 25% working interest in the oil and gas leases (the
“Leases”) described on Exhibit A, except as limited by the following sentence.
 Notwithstanding the foregoing, to the extent any portion of a Lease is part of
a drilling unit for wells that have been drilled prior to the Effective Date of
this Assignment (“Previously Drilled Wells”), as identified on Exhibit A, with
respect to the portion of such Lease consisting of a five hundred foot radius
around the wellbore of a Previously Drilled Well (such portion, the “Partially
Excluded Portion”), Assignor assigns, sells, and conveys to Assignee 25% of
Assignor’s percentage working interest in a Partially Excluded Portion only to
the extent that Assignor and Assignee, pursuant to an operating agreement in
place between the parties, drill within such Partially Excluded Portion.




The interest in the leases assigned to the Assignee shall bear and be subject to
its proportionate share of all lease and leasehold estate burdens affecting or
burdening the assigned interest which are of record as of the Effective Date of
this Assignment.  This Assignment is made, delivered, and accepted with warranty
of title by, through, and under Assignor, but not otherwise.




This Assignment shall be binding on and inure to the benefit of Assignor and
Assignee and their respective heirs, personal representatives, successors,
and/or assigns.  It is executed by Assignor as of the date of the acknowledgment
below, but is effective as of the Effective Date stated above.




Assignor

 

 

 

APP ENERGY, LLC

 

 

 

 

By:

Westside Exploration, LLC

 

Its:

Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ JOHN A. PIEDMONTE, JR.

 

 

John A. Piedmonte, Jr.

 

 

Its:

Manager

 

 

 

 

 

Date: August 28, 2013

 







STATE OF MICHIGAN

COUNTY OF MONROE




The foregoing instrument was acknowledged before me this ___28th____ day of
August, 2013, by John A. Piedmonte, Jr., Manager of Westside Exploration,
Manager of App Energy, LLC, a Kentucky LLC, on behalf of App Energy, LLC.




 

 

Notary Public in and for the State of

 

Printed Name:

 

 

Commission Expires:

 

 







PREPARED BY AND WHEN RECORDED

MAIL TO:




______________________________________

POTTS & BLACKLOCK, PLLC

106 East Sixth Street, Suite 310

Austin, Texas 78701

Attention:  Jessica Blacklock, Esq.












